













VIRTUS INVESTMENT PARTNERS, INC.

GUARANTEE AGREEMENT

among

VIRTUS INVESTMENT PARTNERS, INC.,


EACH OF THE SUBSIDIARY GUARANTORS PARTY HERETO

and

THE BANK OF NEW YORK MELLON,
as Administrative Agent

____________________________________

Dated as of September 30, 2016



ARTICLE 1. GUARANTEE; FRAUDULENT TRANSFER, ETC.; CONTRIBUTION1
SECTION 1.1GUARANTEE    1
SECTION 1.2GUARANTEE OF PAYMENT    2
SECTION 1.3FRAUDULENT TRANSFER    2
SECTION 1.4CONTRIBUTIONS    2
ARTICLE 2. OBLIGATIONS NOT WAIVED3
ARTICLE 3. RESERVED3
ARTICLE 4. NO DISCHARGE OR DIMINISHMENT OF GUARANTEE3
ARTICLE 5. DEFENSES OF BORROWER WAIVED4
ARTICLE 6. AGREEMENT TO PAY; SUBORDINATION4
ARTICLE 7. INFORMATION5
ARTICLE 8. REPRESENTATIONS AND WARRANTIES5
ARTICLE 9. TERMINATION5
ARTICLE 10. BINDING EFFECT; SEVERAL AGREEMENT; ASSIGNMENTS6
ARTICLE 11. WAIVERS; AMENDMENTS6
SECTION 11.1NO WAIVER    6
SECTION 11.2AMENDMENTS, ETC.    7
ARTICLE 12. NOTICES7
ARTICLE 13. SURVIVAL OF AGREEMENT; SEVERABILITY7
SECTION 13.1SURVIVAL OF AGREEMENT    7
SECTION 13.2SEVERABILITY    7
ARTICLE 14. ADDITIONAL GUARANTORS7
ARTICLE 15. RIGHT OF SETOFF8
ARTICLE 16. GOVERNING LAW; JURISDICTION; VENUE; WAIVER OF JURY TRIAL8
SECTION 16.1GOVERNING LAW    8
SECTION 16.2CONSENT TO JURISDICTION    8
SECTION 16.3WAIVER OF OBJECTION TO VENUE    9
SECTION 16.4CONSENT TO SERVICE OF PROCESS    9
SECTION 16.5WAIVER OF JURY TRIAL    9
ARTICLE 17. MISCELLANEOUS9
SECTION 17.1HEADINGS    9
SECTION 17.2COUNTERPARTS    9
SECTION 17.3RULES OF INTERPRETATION    9
SECTION 17.4RESOLUTION OF DRAFTING AMBIGUITIES    9




EXHIBITS:
Exhibit A
List of Subsidiaries and Addresses for Notices
Exhibit B
Form of Supplement








GUARANTEE AGREEMENT, dated as of September 30, 2016, among VIRTUS INVESTMENT
PARTNERS, INC., a Delaware corporation (the “Borrower”), each of the
Subsidiaries of the Borrower listed on Exhibit A hereto or which becomes a party
hereto in accordance to Article 14 (each such Subsidiary, individually, a
“Subsidiary Guarantor” or “Guarantor” and, collectively, the “Subsidiary
Guarantors” or “Guarantors”) and THE BANK OF NEW YORK MELLON, as Administrative
Agent under the Credit Agreement referred to in the next paragraph acting on
behalf of the Credit Parties (as defined in such Credit Agreement).
RECITALS
A.    Reference is made to the Credit Agreement, dated as of September 30, 2016,
among the Borrower, the Lenders party thereto, PNC Bank, National Association,
as Syndication Agent, and The Bank of New York Mellon, as Administrative Agent,
Swingline Lender, and as Issuing Bank (as the same may be amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”). Capitalized
terms used herein and not defined herein, and the term “subsidiary”, shall have
the meanings assigned to such terms in the Credit Agreement.
B.    The Lenders have agreed to make Revolving Loans to, Swingline Lender has
agreed to make Swingline Loans to, and the Issuing Bank has agreed to issue
Letters of Credit for the account of, the Borrower pursuant to, and upon the
terms and subject to the conditions specified in, the Credit Agreement. Each
Guarantor is a direct or indirect Subsidiary of the Borrower and each of the
Borrower and each Guarantor acknowledges that the Revolving Loans, Swingline
Loans, Letters of Credit and other financial accommodations made under the Loan
Documents will enhance the aggregate borrowing powers of the Borrower and credit
availability to the other Loan Parties and facilitate their loan relationship
with the Credit Parties, all to the mutual advantage of the Borrower and the
Guarantors.
C.    Each Guarantor further acknowledges that it will derive substantial direct
and indirect benefit from the making of the Revolving Loans, the Swingline
Loans, and the issuance of the Letters of Credit.
D.    The execution and delivery by the Guarantors and the Borrower of this
Guarantee Agreement is a condition precedent to the effectiveness of the Credit
Agreement, and the Credit Parties would not have entered into the Credit
Agreement if the Guarantors and the Borrower had not executed and delivered this
Guarantee Agreement.
Accordingly, the parties hereto agree as follows:

Article 1.
GUARANTEE; FRAUDULENT TRANSFER, ETC.; CONTRIBUTION

Section 1.1    Guarantee. Each Guarantor unconditionally guarantees, jointly
with the other Guarantors and severally, as a primary obligor and not merely as
a surety, the Credit Obligations. Each Guarantor further agrees that the Credit
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it and that it will remain bound upon its guarantee
notwithstanding any extension or renewal of any Credit Obligation.

Section 1.2    Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Administrative Agent or any other Credit Party to any balance of any deposit
account or credit on the books of the Administrative Agent or any other Credit
Party in favor of the Borrower or any other person.

Section 1.3    Fraudulent Transfer. Anything in this Guarantee Agreement to the
contrary notwithstanding, the obligations of each Subsidiary Guarantor hereunder
shall be limited to a maximum aggregate amount equal to the greatest amount that
would not render such Subsidiary Guarantor’s obligations hereunder subject to
avoidance as a fraudulent transfer, obligation or conveyance under Section 548
of Title 11 of the United States Code or any provisions of applicable state law
(collectively, the “Fraudulent Transfer Laws”), in each case after giving effect
to all other liabilities of such Subsidiary Guarantor, contingent or otherwise,
that are relevant under the Fraudulent Transfer Laws (specifically excluding,
however, any liabilities of such Subsidiary Guarantor in respect of intercompany
debt owed or owing to the Borrower or Affiliates of the Borrower to the extent
that such debt would be discharged in an amount equal to the amount paid by such
Subsidiary Guarantor hereunder) and after giving effect as assets to the value
(as determined under the applicable provisions of the Fraudulent Transfer Laws)
of any rights to subrogation, contribution, reimbursement, indemnity or similar
rights of such Subsidiary Guarantor pursuant to (I) applicable law or (II) any
agreement providing for an equitable allocation among such Subsidiary Guarantor
and other Affiliates of the Borrower of obligations arising under guarantees by
such parties (including the agreements described in Section 1.4).

Section 1.4    Contributions. In addition to all rights of indemnity and
subrogation the Subsidiary Guarantors may have under applicable law (but subject
to this paragraph), the Borrower agrees that (i) in the event a payment shall be
made by any Subsidiary Guarantor hereunder, the Borrower shall indemnify such
Subsidiary Guarantor for the full amount of such payment, and such Subsidiary
Guarantor shall be subrogated to the rights of the Person to whom such payments
shall have been made to the extent of such payment, and (ii) in the event that
any assets of any Subsidiary Guarantor shall be sold pursuant to any Loan
Document to satisfy any claim of any Credit Party, the Borrower shall indemnify
such Subsidiary Guarantor in an amount equal to the greater of the book value or
the fair market value of the assets so sold. Each Subsidiary Guarantor (a
“Contributing Subsidiary Guarantor”) agrees (subject to this paragraph) that, in
the event a payment shall be made by any other Subsidiary Guarantor hereunder or
assets of any other Subsidiary Guarantor shall be sold pursuant to any Loan
Document to satisfy a claim of any Credit Party and such other Subsidiary
Guarantor (the “Claiming Subsidiary Guarantor”) shall not have been fully
indemnified by the Borrower as provided in this paragraph, the Contributing
Subsidiary Guarantor shall indemnify the Claiming Subsidiary Guarantor in an
amount equal to the amount of such payment or the greater of the book value or
the fair market value of such assets, as applicable, in each case multiplied by
a fraction of which the numerator shall be the net worth of the Contributing
Subsidiary Guarantor on the date hereof and the denominator shall be the
aggregate net worth of all the Subsidiary Guarantors (other than any Terminated
Subsidiary Guarantor) on the date hereof (or, in the case of any Subsidiary
Guarantor becoming a party hereto pursuant to Article 14, the date of the
Supplement hereto executed and delivered by such Subsidiary Guarantor). Any
Contributing Subsidiary Guarantor making any payment to a Claiming Subsidiary
Guarantor pursuant to this paragraph shall be subrogated to the rights of such
Claiming Subsidiary Guarantor under this paragraph to the extent of such
payment. Notwithstanding any provision of this paragraph to the contrary, all
rights of the Subsidiary Guarantors under this paragraph and all other rights of
indemnity, contribution or subrogation under applicable law or otherwise shall
be fully subordinated to the final and indefeasible payment in full in cash of
the Credit Obligations. No failure on the part of the Borrower or any Subsidiary
Guarantor to make the payments required by this paragraph (or any other payments
required under applicable law or otherwise) shall in any respect limit the
obligations and liabilities of any Subsidiary Guarantor with respect to its
obligations under this paragraph, and each Subsidiary Guarantor shall remain
liable for the full amount of the obligations of such Subsidiary Guarantor under
this paragraph.

ARTICLE 2.    
OBLIGATIONS NOT WAIVED
To the fullest extent permitted by applicable law, each Guarantor waives
presentment to, demand of payment from, and protest to any Loan Party of any of
the Credit Obligations, and also waives notice of acceptance of its guarantee
and notice of protest for nonpayment. To the fullest extent permitted by
applicable law, the obligations of each Guarantor hereunder shall not be
affected by (i) the failure of the Administrative Agent or any other Credit
Party to assert any claim or demand or to enforce or exercise any right or
remedy against the Borrower or any other Guarantor under the provisions of the
Credit Agreement or any other Loan Document, or otherwise or (ii) any
rescission, waiver, amendment or modification of, or any release from, any of
the terms or provisions of this Guarantee Agreement, any other Loan Document,
any Guarantee or any other agreement, including with respect to any other
Guarantor under this Guarantee Agreement.

ARTICLE 3.    
RESERVED

ARTICLE 4.    
NO DISCHARGE OR DIMINISHMENT OF GUARANTEE
The obligations of each Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
final and indefeasible payment in full in cash of the Credit Obligations),
including any claim of waiver, release, surrender, alteration or compromise of
any of the Credit Obligations, and shall not be subject to any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of the Credit Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Administrative Agent or any other Credit Party to
assert any claim or demand or to enforce any remedy under the Credit Agreement,
any other Loan Document or any other agreement, by any waiver or modification of
any provision of any thereof, by any default, failure or delay, willful or
otherwise, in the performance of the Credit Obligations, or by any other act or
omission that may or might in any manner or to any extent vary the risk of any
Guarantor or that would otherwise operate as a discharge of any Guarantor as a
matter of law or equity (other than the final and indefeasible payment in full
in cash of all the Credit Obligations).

ARTICLE 5.    
DEFENSES OF BORROWER WAIVED
To the fullest extent permitted by applicable law, each of the Guarantors waives
any defense based on or arising out of any defense of the Borrower or any other
Loan Party or the unenforceability of the Credit Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of the Borrower
or any other Loan Party, other than the final and indefeasible payment in full
in cash of the Credit Obligations. The Administrative Agent and the other Credit
Parties may, at their election, compromise or adjust any part of the Credit
Obligations, make any other accommodation with the Borrower or any Guarantor or
exercise any other right or remedy available to them against the Borrower or any
Guarantor, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Credit Obligations have been fully,
finally and indefeasibly paid in cash. Pursuant to applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against the Borrower or any other Guarantor, as applicable, or any security.

ARTICLE 6.    
AGREEMENT TO PAY; SUBORDINATION
In furtherance of the foregoing and not in limitation of any other right that
the Administrative Agent or any other Credit Party has at law or in equity
against any Guarantor by virtue hereof, upon the failure of the Borrower or any
other Loan Party to pay any Credit Obligation when and as the same shall become
due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Guarantor hereby promises to and will forthwith pay, or cause to
be paid, to the Administrative Agent or such other Credit Party as designated
thereby in cash the amount of such unpaid Credit Obligations. Upon payment by
any Guarantor of any sums to the Administrative Agent or any Credit Party as
provided above, all rights of such Guarantor against the applicable Loan Party
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subordinate and
junior in right of payment to the prior final and indefeasible payment in full
in cash of the Credit Obligations. In addition, any debt or Lien of the Borrower
or any other Loan Party now or hereafter held by any Guarantor is hereby
subordinated in right of payment to the prior final and indefeasible payment in
full in cash of the Credit Obligations. If any amount shall erroneously be paid
to any Guarantor on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such debt of the Borrower
or such other Loan Party, such amount shall be held in trust for the benefit of
the Credit Parties and shall forthwith be paid to the Administrative Agent to be
credited against the payment of the Credit Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents.

ARTICLE 7.    
INFORMATION
Each Guarantor assumes all responsibility for being and keeping itself informed
of each Loan Party’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Credit Obligations and
the nature, scope and extent of the risks that such Guarantor assumes and incurs
hereunder, and agrees that none of the Administrative Agent or the other Credit
Parties will have any duty to advise any of the Guarantors of information known
to it or any of them regarding such circumstances or risks.

ARTICLE 8.    
REPRESENTATIONS AND WARRANTIES
Each of the Subsidiary Guarantors represents and warrants as to itself that all
representations and warranties relating to it contained in the Credit Agreement
are true and correct.

ARTICLE 9.    
TERMINATION
The guarantees made hereunder (i) shall terminate when all Commitments have
expired or otherwise terminated and the principal of and interest on each
Revolving Loan and each Swingline Loan and all fees and other amounts payable
under the Loan Documents shall have been finally and indefeasibly paid in full
in cash and all Letters of Credit have expired or otherwise terminated and all
LC Disbursements have been indefeasibly reimbursed in full in cash and (ii)
shall continue to be effective or be reinstated, as applicable, if at any time
payment, or any part thereof, of any such Credit Obligation is rescinded or must
otherwise be restored by any Credit Party or any Guarantor upon the bankruptcy
or reorganization of any Loan Party or otherwise.

ARTICLE 10.    
BINDING EFFECT; SEVERAL AGREEMENT; ASSIGNMENTS
Whenever in this Guarantee Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the successors and assigns of such
party; and all covenants, promises and agreements by or on behalf of any
Guarantor that are contained in this Guarantee Agreement shall bind and inure to
the benefit of each party hereto and its successors and assigns. This Guarantee
Agreement shall become effective as to any Guarantor when a counterpart hereof
executed on behalf of such Guarantor shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent, and thereafter shall be binding upon such Guarantor
and the Administrative Agent, and their respective successors and assigns, and
shall inure to the benefit of such Guarantor, the Administrative Agent and the
other Credit Parties, and their respective successors and assigns, except that
no Guarantor shall have the right to assign its rights or obligations hereunder
or any interest herein (and any such attempted assignment shall be void), except
as expressly contemplated by this Guarantee Agreement or the other Loan
Documents. In the event that (a) any Subsidiary Guarantor becomes a Terminated
Subsidiary Guarantor or (b) any Equity Interests in any Subsidiary Guarantor is
sold, transferred or otherwise disposed of pursuant to a transaction permitted
by the Loan Documents and, immediately after giving effect thereto, such
Subsidiary Guarantor shall no longer be a Subsidiary, then in either such case
the obligations of such Subsidiary Guarantor under this Guarantee Agreement
shall be automatically released. This Guarantee Agreement shall be construed as
a separate agreement with respect to each Guarantor and may be amended,
modified, supplemented, waived or released with respect to any Guarantor without
the approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder.

ARTICLE 11.    
WAIVERS; AMENDMENTS

Section 11.1    No Waiver. No failure or delay of the Administrative Agent in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent hereunder
and of the other Credit Parties under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Guarantee Agreement or any other Loan
Document or consent to any departure by any Guarantor therefrom shall in any
event be effective unless the same shall be permitted by Section 11.2, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on any Guarantor in any case
shall entitle such Guarantor to any other or further notice or demand in similar
or other circumstances.

Section 11.2    Amendments, etc. Neither this Guarantee Agreement nor any
provision hereof may be waived, amended or modified except pursuant to a written
agreement entered into by, between or among the Administrative Agent and the
Guarantor or Guarantors with respect to which such waiver, amendment or
modification is to apply, subject to any consent required in accordance with
Section 10.2 of the Credit Agreement.

ARTICLE 12.    
NOTICES
All communications and notices hereunder shall be in writing and given as
provided in Section 10.1 of the Credit Agreement. All communications and notices
hereunder to the Administrative Agent or the Borrower shall be given to it at
its address for notices set forth in such Section, and all communications and
notices hereunder to any Guarantor shall be given to it at the address set forth
for such Guarantor on Exhibit A, with a copy to the Borrower.

ARTICLE 13.    
SURVIVAL OF AGREEMENT; SEVERABILITY

Section 13.1    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Guarantors herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Guarantee Agreement or any other Loan Document shall be
considered to have been relied upon by the Administrative Agent and the other
Credit Parties and shall survive the execution and delivery of any Loan
Document, the making of any Revolving Loan, the making of any Swingline Loan,
and the issuance of any Letter of Credit, regardless of any investigation made
by the Credit Parties or on their behalf, and shall continue in full force and
effect until this Guarantee Agreement shall terminate.

Section 13.2    Severability. In the event any one or more of the provisions
contained in this Guarantee Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby (it being understood that
the invalidity of a particular provision in a particular jurisdiction shall not
in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

ARTICLE 14.    
ADDITIONAL GUARANTORS
Upon execution and delivery after the date hereof by the Administrative Agent
and a Subsidiary of an instrument in the form of Exhibit B, such Subsidiary
shall become a Subsidiary Guarantor hereunder with the same force and effect as
if originally named as a Subsidiary Guarantor herein. The execution and delivery
of any such instrument shall not require the consent of any other Guarantor
hereunder. The rights and obligations of each Guarantor hereunder shall remain
in full force and effect notwithstanding the addition of any new Subsidiary
Guarantor as a party to this Guarantee Agreement.

ARTICLE 15.    
RIGHT OF SETOFF
If an Event of Default shall have occurred and be continuing, each Credit Party
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to setoff and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
Indebtedness at any time owing by such Credit Party to or for the credit or the
account of any Guarantor against any or all the obligations of such Guarantor
now or hereafter existing under this Guarantee Agreement and the other Loan
Documents held by such Credit Party, irrespective of whether or not such Credit
Party shall have made any demand under this Guarantee Agreement or any other
Loan Document and although such obligations may be unmatured. The rights of each
Credit Party under this Article are in addition to other rights and remedies
(including other rights of setoff) which such Credit Party may have.

ARTICLE 16.    
GOVERNING LAW; JURISDICTION; VENUE; WAIVER OF JURY TRIAL

Section 16.1    GOVERNING LAW. THIS GUARANTEE AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

Section 16.2    Consent to Jurisdiction. Each Guarantor hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Guarantee
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that, to the extent permitted by applicable law, all claims in respect of
any such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by applicable law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Guarantee Agreement shall affect any right that the Administrative Agent or any
other Credit Party may otherwise have to bring any action or proceeding relating
to this Guarantee Agreement or the other Loan Documents against any Guarantor,
or any of its property, or in the courts of any jurisdiction.

Section 16.3    Waiver of Objection to Venue. Each Guarantor hereby irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Guarantee
Agreement or the other Loan Documents in any court referred to in Section 16.2.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

Section 16.4    Consent to Service of Process. Each party to this Guarantee
Agreement irrevocably consents to service of process in the manner provided for
notices in Article 12. Nothing in this Guarantee Agreement will affect the right
of any party to this Guarantee Agreement to serve process in any other manner
permitted by law.

Section 16.5    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS GUARANTEE AGREEMENT. EACH PARTY HERETO HEREBY (I)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
GUARANTEE AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

ARTICLE 17.    
MISCELLANEOUS

Section 17.1    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Guarantee Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Guarantee Agreement.

Section 17.2    Counterparts. This Guarantee Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which, when taken together,
shall constitute but one contract (subject to Article 10), and shall become
effective as provided in Article 10. Delivery of an executed counterpart of this
Guarantee Agreement by facsimile transmission shall be as effective as delivery
of a manually executed counterpart of this Guarantee Agreement.

Section 17.3    Rules of Interpretation. The rules of interpretation specified
in Sections 1.2, 1.3 and 1.4 of the Credit Agreement shall be applicable to this
Guarantee Agreement.

Section 17.4    Resolution of Drafting Ambiguities. The Borrower and each
Guarantor acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of this Guarantee Agreement, that it
and its counsel reviewed and participated in the preparation and negotiation
thereof and that any rule of construction to the effect that ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation hereof or thereof.
[Remainder of this page intentionally left blank]









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Guarantee
Agreement as of the day and year first above written.
VIRTUS INVESTMENT PARTNERS, INC.
By: /s/Michael A. Angerthal
Name:    Michael A. Angerthal
Title:    Executive Vice President & Chief Financial
Officer
DUFF & PHELPS INVESTMENT MANAGEMENT CO.
By: /s/Michael A. Angerthal
Name:    Michael A. Angerthal
Title:    Executive Vice President & Treasurer
EUCLID ADVISORS LLC
By: /s/Michael A. Angerthal
Name:    Michael A. Angerthal
Title:    Executive Vice President & Treasurer
KAYNE ANDERSON RUDNICK INVESTMENT MANAGEMENT, LLC
By: /s/Michael A. Angerthal
Name:    Michael A. Angerthal
Title:    Senior Vice President & Chief Financial
    Officer
NEWFLEET ASSET MANAGEMENT, LLC
By: /s/Michael A. Angerthal
Name:    Michael A. Angerthal
Title:    Executive Vice President & Chief Financial
Officer


Virtus Investment Partners, Inc. Guarantee Agreement

--------------------------------------------------------------------------------





RAMPART INVESTMENT MANAGEMENT COMPANY, LLC
By: /s/Michael A. Angerthal
Name:    Michael A. Angerthal
Title:    Executive Vice President & Chief Financial     Officer
VIRTUS ALTERNATIVE INVESTMENT ADVISERS, INC.
By: /s/Michael A. Angerthal
Name: Michael A. Angerthal
Title: Executive Vice President and Treasurer
VIRTUS FUND SERVICES, LLC
By: /s/Michael A. Angerthal
Name:    Michael A. Angerthal
Title:    Executive Vice President & Treasurer
VIRTUS INVESTMENT ADVISERS, INC.
By: /s/Michael A. Angerthal
Name:    Michael A. Angerthal
Title:    Executive Vice President & Chief Financial
Officer
VIRTUS PARTNERS, INC.
By: /s/Michael A. Angerthal
Name:    Michael A. Angerthal
Title:    Executive Vice President, Chief Financial
Officer


Virtus Investment Partners, Inc. Guarantee Agreement

--------------------------------------------------------------------------------





VIRTUS RETIREMENT INVESTMENT ADVISERS, LLC
By: /s/Michael A. Angerthal
Name:    Michael A. Angerthal
Title:    Executive Vice President, Chief Financial
Officer
ZWEIG ADVISERS, LLC
By: /s/Michael A. Angerthal
Name:    Michael A. Angerthal
Title:    Executive Vice President & Chief Financial
Officer


Virtus Investment Partners, Inc. Guarantee Agreement

--------------------------------------------------------------------------------





THE BANK OF NEW YORK MELLON,
as Administrative Agent


By: /s/Richard G. Shaw
Name:    Richard G. Shaw
Title:     Vice President






Virtus Investment Partners, Inc. Guarantee Agreement